Citation Nr: 1220454	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-49 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from February 1971 to February 1973 in the Marines, and from January 1974 to October 1977 in the Coast Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant initially requested a videoconference hearing before a Veterans Law Judge.  The appellant was scheduled for a videoconference hearing in April 2012.  However, in a March 2012 letter, the appellant's representative stated that the appellant had agreed to waive his right to testify at the scheduled hearing.  Accordingly, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.  

The Board also notes that the appellant was previously denied service connection for a back injury due to a motor vehicle accident in July 2005.  A March 2006 rating decision confirmed the denial.  The appellant did not appeal the rating decision and it became final.  In an August 2007 claim, the appellant requested entitlement to service connection for the spine, secondary to herbicide exposure in Vietnam.  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit held that the term "factual basis" is defined as the veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  No back injury was diagnosed prior to the March 2006 rating decision which denied the appellant's claim.  As the appellant's claim that he has a back disability due to exposure to herbicides is distinct from his claim that he had a back injury due to an in-service car accident, the Board agrees with the RO's interpretation of the claim as a new claim.  The appellant has not indicated that he wishes to reopen his claim for entitlement to service connection for a back injury due to an in-service car accident, or presented any arguments in this regard.  Thus, the issue has not been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2008 notice of disagreement, the appellant stated that in late 1973, he attempted to get medical treatment from VA, at which time the appellant was told that it would take some time to undergo this as the VA had a records fire.  The appellant stated that he received no further correspondence from VA until March 1974, at which time had had lost faith in VA and moved on.  In a December 2009 substantive appeal, the appellant stated that he had been to VA before September 1973.  He also stated that the February 1973 examination was what kept him from reenlistment in the Marines in September 1973.  

The claims file contains a February 1974 letter from the appellant's mother.  She stated that her son was in the Marines and she did not know his current address so she filled this out for him.  A February 1974 letter from VA to the appellant's mother informed her that no further action could be taken on her correspondence until she sent identifying information on the Veteran, which was provided in April 1974.  A January 1973 record indicates that a new folder was established for the appellant.  The correspondence from 1973 and 1974 appears to possibly be incomplete.  As the appellant has asserted that he contacted VA about medical treatment in 1973, there may be VA treatment records that have not been associated with the claims file.  The appellant's statements indicate that he sought treatment for a back disability.  Thus, the records would be relevant to the appellant's claim and an attempt should be made to determine whether the records exist.  If so, the records should be associated with the claims file.  An attempt should also be made to find if there was additional correspondence from the appellant to VA in 1973.  

Some of the appellant's service personnel records from the Marines have been associated with the claims file.  In the December 2009 substantive appeal, the appellant asserted that he could not reenlist in the Marines in September 1973 due to his back.  Thus, the appellant's complete service personnel records, which may indicate why he did not reenlist in the Marines, would be relevant to the appellant's claim.  

Furthermore, the appellant was not provided with a VA examination for his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A May 2011 VA treatment record reflects that an August 2010 CT scan showed mild broad-based posterior bulging of discs at L5-S1 without direct evidence of disc herniation.  This was compatible with mild disc disease of L5-S1.  The appellant asserts that he had a back disability in service.  A September 1973 separation examination report has a box checked indicating the appellant's spine was abnormal.  The Board notes that this appears to be a mistake, as the examination contains notes concerning the item located below the spine, "identifying body marks, scars, tattoos."  Nevertheless, the Board finds that a VA examination to determine the nature and etiology of any current back disability would be useful in adjudicating his claim.  

As noted above, the May 2011 VA treatment record referenced an August 2010 CT scan of the lumbosacral spine, which showed mild broad-based posterior bulging of discs at L5-S1 without direct evidence of disc herniation.  VA treatment records from August 2010, including the CT scan report, have not been associated with the claims file.  The claims file only contains VA treatment records up to May 2008 and from January 2011 to June 2011.  As the records are relevant to the appellant's claim, the appellant's other VA treatment records should be associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Search for any other correspondence from the appellant that was received by VA in 1973 or 1974.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from May 2008 to January 2011, and from June 2011 to present.  Obtain any outstanding available VA treatment records from 1973.  See December 2009 substantive appeal.  If no records are available, the claims folder must indicate this fact.

3.  Obtain the appellant's complete service personnel records from his service in the Marines, to include any records regarding a denial of reenlistment in the Marines in September 1973, and associate them with the claims file.  If no records are available, the claims folder must indicate this fact.

4.  After completion of the above, schedule the appellant for a VA examination to determine whether it is at least as likely as not that the appellant has a back disability that is related to service, to include exposure to herbicides.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a back disability, to include due to exposure to herbicides.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


